DETAILED ACTION
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6,9, 11, 18, 21-23, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 2018/0096922.
Regarding claim 1, Chen shows an RF transistor package, comprising, a metal submount (inner lead 116 in FIG. 6-FIG. 7); a transistor die (SMD 300 in FIG. 7) mounted to said metal submount ( inner lead 116); a surface mount IPD (SMD 300) component mounted to said metal submount, said surface mount IPD component comprising a dielectric substrate ([0045]) comprising a top surface and a bottom surface and at least a first pad (302/304) and a second pad (pad 302/304) arranged on a top surface of said surface mount IPD component (SMD 300); at least one surface mount device comprising a first terminal ( and a second terminal, said first terminal of said surface mount device mounted to said first pad and said second terminal mounted to said second pad; at least one of the first terminal and the second terminal being configured to be isolated from the metal submount by said dielectric substrate; and at least one wire (wire 404) bond bonded to the at least one of the first pad and the second pad (see FIG. 6-7 and related text).  
Regarding claim 4, Chen shows an RF transistor package, comprising, wherein the surface mount IPD component comprises a dielectric substrate (element 24).
Regarding claim 6, Chen shows an RF transistor package, comprising, a metal submount (inner lead 116 in FIG. 6-FIG. 7); wherein the surface mount IPD component comprises a metallic surface configured to implement a circuit structure that comprises one or multiple of the following: capacitor, an inductor, and a resistor ([0015]).  
Regarding claim 9, Chen shows an RF transistor package, wherein the RF transistor package comprises a plurality of transistors (see FIG. 6-FIG. 7).  
Regarding claim 11, Chen shows an RF transistor package, wherein the surface mount IPD component comprises a plurality of surface mount devices mounted to the top surface of said surface mount IPD component (see FIG. 6-FIG. 7).  
Regarding claim 18, Chen shows a device, comprising: a surface mount IPD component configured to be mounted to a metal submount of a transistor package, said surface mount IPD component comprising a dielectric substrate (element 24 in FIG. 7) comprising a top surface and a bottom surface and at least a first pad and a second pad arranged on a top surface of said surface mount IPD component (see FIG. 7);4 4838-8565-6806.1Application No.: TBDPatent Docket No. 099077.026720P3181 US1Customer No. 30734at least one surface mount device (SMD 300) comprising a first terminal and a second terminal, said first terminal of said surface mount device mounted to said first pad and said second terminal mounted to said second pad; and at least one of the first terminal and the second terminal being configured to be isolated from the metal submount by said dielectric substrate, wherein at least one of the first pad and the second pad are configured as wire bond pads (see FIG. 6-7 and related text).  
Regarding claims 21-22, Chen shows a device, wherein the surface mount IPD component comprises a substrate (element 24) and wherein the surface mount IPD component comprises a multilayer substrate (see FIG. 6-7 and related text).  
Regarding claim 23, Chen shows a device, wherein the surface mount IPD component comprises a metallic surface configured to implement a circuit structure that comprises one of the following: capacitor, an inductor, and a resistor ([0015]). 
Regarding claim 26, Chen shows a device, wherein the surface mount IPD component is configured to be implemented in an RF transistor package that comprises a plurality of transistors (see FIG. 6-7 and related text).  
Regarding claim 28, Chen shows a device, wherein the surface mount IPD component comprises a plurality of surface mount devices mounted to the top surface of said surface mount IPD component (see FIG. 6-7 and related text).  
Allowable Subject Matter
Claims 2-3, 5, 7-8, 10, 12, 19-20, 24-25 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893